NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              DEC 11 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

ROBERT JAMES MENEFEE,                           No. 13-17046

             Petitioner - Appellant,            D.C. No. 2:12-cv-00512-JKS

       v.
                                                MEMORANDUM*
L. S. MCEWEN, Warden,

             Respondent - Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
               James K. Singleton, Senior District Judge, Presiding

                          Submitted December 9, 2014**
                            San Francisco, California

Before: O’SCANNLAIN, FISHER and HURWITZ, Circuit Judges.

      Robert James Menefee appeals the denial of his petition for habeas corpus

under 28 U.S.C. § 2254. Reviewing the district court’s determination de novo, see

Hurles v. Ryan, 752 F.3d 768, 777 (9th Cir. 2014), we affirm.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The state court determined that Menefee was not prejudiced under

Strickland v. Washington, 466 U.S. 668 (1984), by his attorney’s failure to inform

him that he was subject to a five-year sentencing enhancement for a prior

conviction. Menefee argues that, had he been made aware of this enhancement, he

would have accepted a plea offer for a lower sentence than he ultimately received.

Based on the record, the state court found that Menefee was made aware during a

courtroom exchange between the prosecutor and trial judge, in Menefee’s

presence, that he faced 13 years in prison for his charges – a sentence that

necessarily included a five-year enhancement. This was not an “unreasonable

determination of the facts.” 28 U.S.C. § 2254(d)(2). Because Menefee had

rejected the plea deal he was offered with knowledge of his exposure to the five-

year sentencing enhancement, the state court concluded he was not prejudiced by

his attorney’s lack of advice. This determination was not “contrary to, or . . . an

unreasonable application of” Strickland. § 2254(d)(1).

      AFFIRMED.




                                          2